ACCEPTED
                                                                                          03-14-00795-CV
                                                                                                 3784032
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/15/2015 2:20:22 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-14-00795-CV

Jennifer Samaniego,                                                       FILED IN
                                                                   3rd COURT OF APPEALS
   Appellant,                                                 Court of AUSTIN,
                                                                       AppealsTEXAS
v.                                                     for   the Third  District
                                                                   1/15/2015 2:20:22 PM
                                                                     JEFFREY D. KYLE
Alieda Silguero, et al.,                                      at Austin, Texas
                                                                           Clerk
   Appellees.

      Notice of Appearance and Designation of Lead Counsel
    Leif A. Olson appears as lead counsel for Jennifer Samaniego.
    Respectfully submitted,
Colton Law Firm PLLC                       The Olson Firm PLLC
/s/ Anthony J. Colton *                    /s/ Leif A. Olson
Anthony J. Colton                          Leif Olson
acolton@coltonlawfirm.com                  leif@olsonappeals.com
State Bar No. 24064564                     State Bar No. 24032801
301 Fair Avenue                            PMB 188
San Antonio, Texas 78223                   4830 Wilson Road, Suite 300
(210) 593-8717                             Humble, Texas 77396
                                           (281) 849-8382

                              Certificate of Service
   I certify that on January 15, 2015, I served this Notice of Appearance
and Designation of Lead Counsel by electronic service upon:

Nadia Ramkissoon
nadia.ramkissoon@farmersinsurance.com
Clark, Price & Trevino
1701 Directors Blvd., Suite 920
Austin, Texas 78744
Counsel for Appellee
Alieda Silguero
                                      /s/ Leif A. Olson

*
    By Leif A. Olson, by permission